In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00026-CR



          JASON LAMON MAYES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 27450




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
       Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number.”

TEX. R. APP. P. 9.10(a)(1). Volume eight of the reporter’s record, together with Exhibit 27 Case

Report and Exhibit 27, include social security numbers. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

eight of the reporter’s record, together with Exhibit 27 Case Report and Exhibit 27, contain

sensitive data, we order the clerk of this Court or her appointee, in accordance with Rule 9.10(g),

to seal the electronically filed volume eight of the reporter’s record, together with Exhibit 27 Case

Report and Exhibit 27, in this case.

       IT IS SO ORDERED.



                                                      BY THE COURT

Date: October 22, 2019




                                                 2